Mr. Justice Gary delivered the opinion of the Court. A complicated real estate trade was in progress between others than the parties to this suit, pending which money was placed by them in the hands of the defendant in error upon terms expressed in writing, as follows: “It being understood that §1,000, of the $5,000 herein mentioned, is going to L. E. Crandall, it is understood that said $1,000 is to be retained by said Payne until the matter of said lots and farm is closed, not exceeding said fifteen days. Dated April 14, 1891.” The plaintiff in error was no party to the trade, but the title to the lots was to come from him to one of the parties. He does not seem to have been in fault, and yet between the parties “the matter of said lots and farm” was never “ closed.” His argument now is “ that this was to be done Avithin fifteen days, but whether or not done within that time, plaintiff in error Avas not to suffer; the $1,000 Avas to be paid to him at the expiration of the fifteen days at all events.” There was no contract betAveen him and anybody as to this money, and conceding that he might sue for money had and received by a stranger Avho had received money to be paid to him, yet he could only sue after the event upon Avhich the payment depended had happened. That event could never happen so long as “ the matter ” was not “ closed,” hoAvever stringent the arrangement betAveen the parties as to the time in Avhich it should happen. The judgment is affirmed.